In re Rickey A. Price, applying for supervisory writs to the Criminal District Court, Parish of Orleans, No. 300-411, Fourth Circuit Court of Appeal, No. K-2488.
Writ denied. It is not imperative that this Court rule at this time on the constitutionality of LA R.S. 14:71(2). If defendant is convicted he may appeal his conviction and at that time he may challenge the constitutionality of LA R.S. 14:71(2), if the jury at his trial is instructed or charged with R.S. 14:71(2).
DIXON, C.J., would grant the writ.